Exhibit 10.2

 

THIRTY-FIFTH AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT

 

THIS THIRTY-FIFTH AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT, dated as
of May 8, 2009 (this “Amendment”), is by and between BRAD FOOTE GEAR WORKS, INC.
(f/k/a BFG Acquisition Corp.), an Illinois corporation (the “Borrower”) and BANK
OF AMERICA, N.A., (f/k/a LaSalle Bank National Association, f/k/a LaSalle
National Bank, f/k/a LaSalle Bank N.I.) (the “Lender”).

 

WHEREAS, the Borrower and the Lender are party to that certain Loan and Security
Agreement, dated as of January 17, 1997 (as amended to date, the “Loan
Agreement”; capitalized terms used herein, but not otherwise defined herein,
shall have the meanings given them in (or by reference in) the Loan Agreement);

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree to amend the Loan Agreement as follows:

 

SECTION 1.                                AMENDMENTS.  Effective as of the
Amendment Effective Date (as hereinafter defined), the Loan Agreement shall be
amended as follows:

 

1.1                                 The fifth paragraph of Section 10 of the
Loan Agreement shall be amended and restated in its entirety to read as follows:

 

“As soon as available, but not later than (i) fifteen (15) days after the end of
each calendar month other than March, June, September and December and
(ii) twenty-five (25) days after the end of each of the calendar months of
March, June, September and December, Borrower shall deliver to the Lender (i) a
monthly accounts receivable aging and a monthly accounts payable aging and
(ii) internally prepared monthly financial statements of Borrower and Parent, in
form and content satisfactory to Lender, which monthly statements shall include
an income statement, balance sheet and cash flow statement for the most recently
ended calendar month and on a year to date basis, and shall show a comparison
for such calendar month and on a year to date basis versus the same period of
the prior calendar year.  The validity and accuracy of such financial statements
shall be certified by the chief executive or financial officer of the Borrower
or Parent, as applicable, in a form satisfactory to the Lender.”

 

1.2                                 Sections 14.1(d) through (f) of the Loan
Agreement shall be amended and restated in their entirety to read as follows:

 

“(d)                           Senior Debt to EBITDA.  As of the end of each
fiscal quarter set forth below, the Borrower shall maintain a ratio of Senior
Debt to trailing twelve (12) month EBITDA of not greater than the ratio set
forth below across from such period:

 

Period

 

Maximum Ratio

 

 

 

 

 

fiscal quarter ended March 31, 2009

 

3.4 to 1.0

 

 

 

 

 

fiscal quarter ended June 30, 2009

 

8.4 to 1.0

 

 

--------------------------------------------------------------------------------


 

fiscal quarter ended September 30, 2009

 

3.4 to 1.0

 

 

 

 

 

fiscal quarter ended December 31, 2009 and each fiscal quarter thereafter

 

3.0 to 1.0

 

 

(e)                                  Cash Flow Coverage.  As of the end of each
fiscal quarter set forth below, the Borrower shall maintain a Cash Flow Coverage
of not less than the ratio set forth below across from such period;
provided, however, that this covenant shall not be measured for the fiscal
quarter ended June 30, 2009:

 

Period

 

Minimum Ratio

 

 

 

 

 

fiscal quarter ended March 31, 2009

 

0.35 to 1.0

 

 

 

 

 

fiscal quarter ended June 30, 2009

 

N/A

 

 

 

 

 

fiscal quarter ended September 30, 2009

 

0.80 to 1.0

 

 

 

 

 

fiscal quarter ended December 31, 2009

 

1.10 to 1.0

 

 

 

 

 

fiscal quarter ended March 31, 2010 and each fiscal quarter thereafter

 

1.25 to 1.0

 

 

(f)                                    Minimum EBITDA.  As of the end of each
calendar month set forth below, the Borrower shall maintain a minimum cumulative
EBITDA commencing January 1 of the applicable calendar year and ending on the
last day of such calendar month of not less than the amount set forth below
across from such month in the applicable calendar year.

 

Period

 

Minimum EBITDA
2009

 

Minimum EBITDA
2010 and 2011

 

January

 

 

 

$

1,046,000

 

February

 

 

 

$

1,838,000

 

March

 

$

611,000

 

$

2,571,000

 

April

 

$

1,205,000

 

$

2,340,000

 

May

 

$

986,000

 

$

3,312,000

 

June

 

$

1,674,000

 

$

4,099,000

 

July

 

$

2,527,000

 

$

4,940,000

 

August

 

$

3,607,000

 

$

5,878,000

 

September

 

$

4,891,000

 

$

6,982,000

 

October

 

$

6,167,000

 

$

8,044,000

 

November

 

$

7,434,000

 

$

8,835,000

 

December

 

$

8,685,000

 

$

9,919,000

”

 

2

--------------------------------------------------------------------------------


 

SECTION 2.                                WAIVER.

 

2.1                                 The Lender hereby waives:

 

(a)                                  the Borrower’s failure to deliver the
documents required by and as set forth in the fifth paragraph of Section 10 of
the Loan Agreement solely for the calendar month of March 2009;

 

(b)                                 the Borrower’s failure to deliver the
updated Schedule 10.1 as set forth in the seventh paragraph of Section 10 of the
Loan Agreement solely for the quarter ended March 31, 2009;

 

(c)                                  the Borrower’s failure to deliver the
certification by the chief executive or financial officer of the Borrower of the
validity and accuracy of the Borrower’s financial statements delivered pursuant
to the fifth paragraph of Section 10 of the Loan Agreement solely for the
calendar months of January 2009, February 2009 and March 2009;

 

(d)                                 the Borrower’s failure to deliver the
certified monthly financial statements of the Parent pursuant to the fifth
paragraph of Section 10 of the Loan Agreement at any time prior to the date
hereof;

 

(e)                                  the Borrower’s failure to deliver the
monthly accounts receivable aging or the monthly account payable aging pursuant
to the fifth paragraph of Section 10 of the Loan Agreement solely for the
calendar month of February 2009; and

 

(f)                                    the Borrower’s violation of the financial
covenants set forth in (i) Section 14.1(d) of the Loan Agreement solely for the
fiscal quarter ended March 31, 2009 but only to the extent that such failure
would not cause any Default or Event of Default under the Loan Agreement as
amended hereby, (ii) Section 14.1(e) of the Loan Agreement solely for the fiscal
quarter ended March 31, 2009 but only to the extent that such failure would not
cause any Default or Event of Default under the Loan Agreement as amended
hereby, (iii) Section 14.1(f) of the Loan Agreement solely for each of the
calendar months of January 2009, and February 2009 and (iv) Section 14.1(f) of
the Loan Agreement solely for each of the calendar months of March 2009 and
April 2009, but only to the extent that such failure would not cause any Default
or Event of Default under the Loan Agreement as amended hereby (each of the
foregoing clauses (a), (b), (c), (d), (e) and (f) collectively the “Known
Defaults”).

 

2.2                                 Consistent with the foregoing, nothing
contained herein shall be deemed to be a waiver or abandonment of (i) any other
Event of Default (whether presently or subsequently existing) other than the
Known Defaults, including any such other Event of Default or breach that is of
the same nature or type (or arises under the same provision of the Loan
Agreement, Loan Documents or Subsidiary Loan Documents) as any of the Known
Defaults, or (ii) any rights, powers and/or remedies presently or subsequently
available to the Lender against the Borrower or any Guarantor (including any of
its property) and/or any other Person or entity (including any of such Person’s
or entity’s property) under the Loan Agreement, any of the Subsidiary Loan
Documents or any of the other Loan Documents, applicable law or otherwise,
relating to any matter other than solely with respect to the Known Defaults,
each of which rights, powers or remedies is hereby specifically and expressly
reserved.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.                                CONDITIONS PRECEDENT.  This Amendment
shall become effective on the date (the “Amendment Effective Date”) when the
Lender shall have received the following:

 

3.1                                 Amendment.  This Amendment, duly executed by
the parties hereto.

 

3.2                                 Amendment and Wavier Fee; Expenses.  Payment
by the Borrower in immediately available funds of a $25,000 amendment and waiver
fee, as well as all reasonable fees and expenses required to be reimbursed or
paid by the Borrower pursuant to Section 5.2 hereof, including, without
limitation, the fees and expenses of Mayer Brown LLP, counsel to the Lender,
incurred in connection with the drafting, negotiation, execution, delivery and
effectiveness of this Amendment.  For the avoidance of any doubt, the amendment
and waiver fee payable pursuant to this Section 3.2 shall be in addition to, and
shall not affect the amount or payment dates of, the extension fee set forth in
Section 14.4 of the Loan Agreement.

 

3.3                                 Reaffirmation.  A Reaffirmation,
substantially in the form attached hereto as Exhibit A, executed by the Parent,
1309 and 5100.

 

3.4                                 Outstanding Deliverables.  The following
items, each in form and substance reasonably satisfactory to the Lender:

 

(a)                                  internally prepared monthly financial
statements of Borrower for the calendar month of March 2009, which monthly
statements shall include an income statement, balance sheet and cash flow
statement for such month and on a year to date basis, and which shall show a
comparison for such calendar month and on a year to date basis versus the same
period of the prior calendar year, certified by the chief executive or financial
officer of the Borrower;

 

(b)                                 internally prepared monthly financial
statements of the Parent for each of the calendar months of January 2009,
February 2009 and March 2009, which monthly statements shall include an income
statement, balance sheet and cash flow statement for such month and on a year to
date basis, and which shall show a comparison for such calendar month and on a
year to date basis versus the same period of the prior calendar year, certified
by the chief executive or financial officer of the Parent; and

 

(c)                                  an updated Schedule 10.1, as of the end of
the fiscal quarter ended March 31, 2009, setting forth the identified material
accounting weaknesses of the Borrower and the Parent, including necessary steps
to correct such issues, the timeframe to correct such issues and the Person
responsible for each corrective step to correct such issues and the current
status of the items listed thereon.

 

SECTION 4.                                REPRESENTATIONS AND WARRANTIES.  To
induce the Lender to enter into this Amendment, the Borrower hereby represents
and warrants to the Lender as follows:

 

4.1                                 Due Authorization, Non-Contravention, etc. 
The execution, delivery and performance by the Borrower of this Amendment are
within its corporate powers, have been duly authorized by all necessary
corporate action, and do not:

 

4

--------------------------------------------------------------------------------


 

(a)                                  contravene the Borrower’s organizational
documents;

 

(b)                                 contravene any contractual restriction, law
or governmental regulation or court decree or order binding on or affecting the
Borrower; or

 

(c)                                  result in, or require the creation or
imposition of, any Lien on any of Borrower’s properties, other than the
Permitted Liens.

 

4.2                                 Government Approval, Regulation, etc.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower of this Amendment.

 

4.3                                 Validity, etc.  This Amendment constitutes
the legal, valid and binding obligation of the Borrower enforceable in
accordance with its terms.

 

4.4                                 Event of Default.  No Event of Default shall
occur as a result of, or after giving effect to, this Amendment.  No Event of
Default, other than the Known Defaults, has occurred and is continuing.

 

4.5                                 Acknowledgements.  Without in any manner
limiting the generality of the release set forth in Section 5.5 hereof, the
Borrower hereby represents, warrants, covenants and agrees that there exist no
offsets, counterclaims or defenses to payment or performance of the obligations
set forth in the Loan Agreement, the Subsidiary Loan Documents or the other Loan
Documents and, in consideration hereof, expressly waives any and all such
offsets, counterclaims and defenses arising out of any alleged acts,
transactions or omissions on the part of the Lender arising (or otherwise
relating to the period) on or prior to the Amendment Effective Date.

 

SECTION 5.                                MISCELLANEOUS.

 

5.1                                 Continuing Effectiveness, etc.  This
Amendment shall be deemed to be an amendment to the Loan Agreement, which shall
remain in full force and effect and is hereby ratified, approved and confirmed
in each and every respect.  After the effectiveness of this Amendment in
accordance with its terms, all references to the Loan Agreement in the Loan
Documents or the Subsidiary Loan Documents or in any other document, instrument,
agreement or writing shall be deemed to refer to the Loan Agreement as amended
hereby.

 

5.2                                 Payment of Costs and Expenses.  The Borrower
agrees to pay on demand all expenses of the Lender (including the fees and
out-of-pocket expenses of counsel to the Lender) in connection with the
drafting, negotiation, execution, delivery and effectiveness of this Amendment.

 

5.3                                 Mayer Brown Expenses.  Without limiting the
generality of Section 5.2, the Borrower agrees to pay, within ten (10) Business
Days of receipt of an invoice, the fees and expenses of Mayer Brown LLP, counsel
to the Lender, incurred in connection with the representation of the Lender in
this matter.

 

5

--------------------------------------------------------------------------------


 

5.4                                 General Loan Agreement Compliance.  All
provisions of the Loan Agreement (as expressly amended in Section 1), the
Subsidiary Loan Documents and the other Loan Documents shall continue in full
force and effect in accordance with the provisions thereof and the Borrower
reaffirms all its agreements under the Loan Agreement, the Subsidiary Loan
Documents and the other Loan Documents.  The Borrower shall comply with the
provisions of the Loan Documents and Subsidiary Loan Documents to which it is a
party, including, without limitation, the timely payment of all scheduled
principal and interest payments.

 

5.5                                 Release and Covenant Not to Sue.  In
consideration of the agreements and understandings in this Agreement, the
Borrower, for itself and on behalf of the Borrower’s Derivative/Successor
Persons, hereby knowingly and voluntarily, unconditionally and irrevocably,
absolutely, finally and forever releases, acquits and discharges each Lender
Released Party from any Claim relating in any manner whatsoever to any of the
Loan Documents, including any transaction contemplated thereby or undertaken in
connection therewith, or otherwise to the Borrower’s credit relationship with
the Lender, which relates or may relate in any manner whatsoever to any facts,
known or unknown, in existence on or at any time prior to the Amendment
Effective Date (each a “Borrower-Related Claim”).

 

The Borrower hereby knowingly and voluntarily, unconditionally and irrevocably,
absolutely finally and forever covenants that it shall refrain, and further
shall direct any Derivative/Successor Person to refrain, from commencing or
otherwise prosecuting any action, suit or other proceeding of any kind, nature,
character, or description, including in law or in equity, against any Lender
Released Party on account of any Borrower-Related Claim.  Each Lender Released
Party shall be entitled to enforce this covenant through specific performance. 
In addition to any other liability which shall accrue upon the breach of this
covenant, the breaching party (including any Derivative/Successor Person of the
Borrower that commences or prosecutes any such action, suit or other proceeding)
shall be liable to such Lender Released Party for all reasonable attorneys’ fees
and costs incurred by such party in the defense of any such action, suit or
other proceeding.

 

The following terms shall have the following definitions when used in this
Section 5.5:

 

“Claims” shall mean, with respect to the Borrower, any and all claims,
counterclaims, actions, causes of action (including, any relating in any manner
to any existing litigation or investigation), suits, obligations, controversies,
defenses, debts, liens, contracts, agreements, covenants, promises, liabilities,
damages, penalties, demands, threats, compensation, losses, costs, judgments,
orders, interest, fee, or expense (including attorneys’ fees and expenses) or
other similar items of any kind, type, nature, character or description,
including, whether in law, equity or otherwise, whether now known or unknown,
whether in contract or in tort, whether choate or inchoate, whether contingent
or vested, whether liquidated or unliquidated, whether fixed or unfixed, whether
matured or unmatured, whether suspected or unsuspected, and whether or not
concealed, sealed or hidden, of the Borrower and/or which may be asserted by the
Borrower, through the Borrower or otherwise on the behalf of the Borrower
(including those which may be asserted on any derivative basis), which have
existed at any time on or prior to the date hereof.

 

6

--------------------------------------------------------------------------------


 

“Derivative/Successor Person” shall mean, with respect to the Borrower, any
person or other entity (including any former, current, or future employee,
officer, agent, attorney, board member, shareholder, parent, subsidiary,
partnership, joint venture, other affiliate, spouse, relative, heir,
beneficiary, legal representative, creditor, successor or assign) that may
assert or may attempt to assert any Claim by or otherwise belonging to the
Borrower, through the Borrower or otherwise on behalf of the Borrower (including
on any derivative basis).

 

“Lender Released Parties” shall mean the Lender and each of its former, current,
and future subsidiaries, parents, partnerships, joint ventures, other
affiliates, officers, directors, employees, attorneys, agents (including
consultants), assigns, heirs, executors, administrators, predecessors,
successors and assigns.

 

5.6                                 Severability.  Any provision of this
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Amendment or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

5.7                                 Headings.  The various headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.

 

5.8                                 Execution in Counterparts.  This Amendment
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement.

 

5.9                                 Governing Law.  THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS (INCLUDING 735 ILCS SECTION 105/5-5), BUT OTHERWISE WITHOUT
GIVING EFFECT TO ANY OF SUCH STATE’S CONFLICTS-OF-LAW PROVISIONS.

 

5.10                           Successors and Assigns.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

By:

/s/ Ralph Placzek

 

Name:

Ralph Placzek

 

Title:

Vice President of Finance and Treasurer

 

Thirty Fifth Amendment and Waiver to

Loan and Security Agreement

Signature Page

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Sandra H. Bennett

 

Name:

Sandra H. Bennett

 

Title:

Senior Vice President

 

Thirty Fifth Amendment and Waiver to

Loan and Security Agreement

Signature Page

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REAFFIRMATION

 

THIS REAFFIRMATION (this “Reaffirmation”) dated as of May     , 2009, is made by
each of the undersigned (each, an “Undersigned”), in favor of the Lender (as
defined below).

 

R E C I T A L S:

 

1.                                       Brad Foote Gear Works, Inc. (the
“Borrower”) and Bank of America, N.A., as lender (in such capacity, the
“Lender”) are parties to that certain Loan and Security Agreement, dated as of
January 17, 1997 (as amended to date and in effect on the date hereof, the
“Existing Credit Agreement”).

 

2.                                       The Borrower and the Lender have agreed
to amend the Existing Credit Agreement pursuant to that certain Thirty-fifth
Amendment and Waiver to Loan and Security Agreement (the “Thirty-fifth
Amendment”) of even date herewith (the Existing Credit Agreement, as amended by
the Thirty-fifth Amendment, and as such may be further amended, modified,
restated or supplemented from time to time, the “Credit Agreement”).

 

3.                                       Each of the Undersigned is party to one
or more Loan Documents (collectively, the “Reaffirmed Documents”) relating to
the Credit Agreement.

 

4.                                       It is a condition precedent to the
occurrence of the Amendment Effective Date (as defined in the Thirty-fifth
Amendment) that each of the Undersigned execute and deliver this Reaffirmation.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to enter
into the Thirty-fifth Amendment, each Undersigned agrees, for the benefit of the
Lender, as follows:

 

ARTICLE I.
DEFINITIONS

 

Capitalized terms used herein that are defined in the Credit Agreement shall
have the same meanings when used herein unless otherwise defined herein.

 

ARTICLE II.
REAFFIRMATION

 

Each Reaffirmed Document remains in full force and effect and is hereby ratified
and confirmed, and from and after the date hereof, each reference that appears
in any of the Reaffirmed Documents to the Existing Credit Agreement shall be
deemed to be a reference to the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

ARTICLE III.
MISCELLANEOUS PROVISIONS

 

SECTION 3.1.  Loan Document.  This Reaffirmation is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 3.2.  Severability.  Any provision of this Reaffirmation which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Reaffirmation or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

SECTION 3.3.  Headings.  The various headings of this reaffirmation are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

 

SECTION 3.4.  Execution in Counterparts.  This Reaffirmation may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement.

 

SECTION 3.5  Governing Law.  THIS REAFFIRMATION SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING
735 ILCS SECTION 105/5-5), BUT OTHERWISE WITHOUT GIVING EFFECT TO ANY OF SUCH
STATE’S CONFLICTS-OF-LAW PROVISIONS.

 

SECTION 3.6  Successors and Assigns.  This Reaffirmation shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 3.7  Release and Covenant Not to Sue.  Each of the Undersigned agrees
that it shall be bound by the release set forth in Section 5.5 of the
Thirty-fifth Amendment as if such provision applied directly to such party
mutatis mutandis.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized, have
caused this Reaffirmation to be duly executed and delivered as of the date first
above written.

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

1309 SOUTH CICERO AVENUE, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

5100 NEVILLE ROAD, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------